Citation Nr: 1759231	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a visual disorder, to include as secondary to diabetes mellitus Type II.

2.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to diabetes mellitus Type II.

3.  Entitlement to service connection for a renal disorder, to include as secondary to diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from February 1961 to February 1969, to include service in the Republic of Vietnam.  The Veteran passed away on June 5, 2012.  The immediate cause of death was lymphoproliferative disease.  The Appellant was substituted for the Veteran in October 2013.  

This appeal is before the Board of Veterans' Appeal (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO decision denied entitlement to service connection for cause of death, and service connection for plasmablastic lymphoma, diabetes mellitus Type II, visual disorder, cardiovascular disorder, renal disorder, and neurological disorder, to include as secondary to diabetes mellitus Type II.

A videoconference hearing before the undersigned was held in June 2014.  The hearing transcript has been associated with the claims file.

In October 2014, the Board awarded service connection for diabetes mellitus Type II as due to herbicide exposure and remanded the remaining issues for further development.  

At the time of the Veteran's death, he was service connected for herniated nuclear pulposus (HNP), bilateral hearing loss, radiculopathy, left lower extremity associated with HNP, and residuals of a right ankle fracture.  Following the Veteran's death, and as the result of the Board's October 2014 decision and ordered development, service connection was granted for diabetes mellitus Type II and service connection was granted as to plasmablastic lymphoma, the cause of death, and radiculopathy of the right lower extremity claimed as a neurological condition as secondary to diabetes mellitus Type II.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded the claim to obtain a medical opinion as to (i) whether the Veteran had any visual, cardiovascular, or renal disorders as the result of his diabetes mellitus Type II and (ii) whether it was at least as likely as not (i.e., at least a probability of 50 percent or greater) that the Veteran had any visual, cardiovascular, or renal disorders caused by or aggravated by the service-connected diabetes mellitus Type II.  Also, the Board requested that the examiner indicate whether the Veteran had ischemic heart disease.  The Board requested that the opinion provided be thoroughly explained and an adequate rationale for any conclusion reached was to be provided.

In March 2015, a VA examiner reviewed the Veteran's records.  In his opinion, he wrote, "His Diabetes Mellitus did not have visual, renal, cardiac, or neuropathy side effects nor aggravate visual, cardiac, renal, neurological problems beyond their normal progression."  The Board finds that this opinion provided by the examiner is not supported by a rationale.  The Board, thus, requests an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran's VA records, and a copy of this remand, to the VA physician (M.D.) who provided the March 2013 opinion.  If the original physician is not available, the records should be made available to another VA physician (M.D.) with appropriate expertise as to the medical issues for the required opinion.  A notation to the effect that a complete record review took place should be included in the report.  

2.  The physician should indicate whether the Veteran had ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

The examiner must also provide an addendum opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus Type II caused or aggravated any visual, cardiovascular, or renal disorders.  If aggravation occurred, the physician should quantify, if possible, the extent to which the disability was aggravated. 

a) In specifically discussing the relationship between a visual disorder and diabetes mellitus Type II, the examiner is invited to discuss whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the Veteran's nuclear sclerosis, diagnosed in June 2006 and cataracts were caused or aggravated by (the opinion must address aggravation) his service-connected diabetes mellitus.  If the examiner finds that the nuclear sclerosis or cataracts were neither caused nor aggravated by his diabetes, the examiner must explain why the diabetes did not contribute to cause the nuclear sclerosis or cataracts.

b) In specifically discussing the relationship between a cardiovascular disorder and diabetes mellitus Type II, the examiner is invited to discuss whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the Veteran's heart disorder, diagnosed in February 2012, was caused or aggravated by (the opinion must address aggravation) his service-connected diabetes mellitus.  If the examiner finds that the heart disorder was neither caused nor aggravated by his diabetes, the examiner must explain why the diabetes did not contribute to cause the heart disorder.

c) In specifically discussing the relationship between a renal disorder and diabetes mellitus Type II, the examiner is invited to discuss whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the renal disorder, diagnosed in July 2010, was caused or aggravated by (the opinion must address aggravation) his service-connected diabetes mellitus.  If the examiner finds that the renal disorder was neither caused nor aggravated by his diabetes, the examiner must explain why the diabetes did not contribute to cause the renal disorder.

(The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

In providing all opinions, the examiner is asked to comment on the April 2006 and August 2007 Diabetes Herbicide Presumption Physicians' Statements, which indicated that the Veteran was diagnosed with diabetes mellitus Type II and suffered from visual, cardiovascular, and renal disorders as secondary to diabetes mellitus.

The examiner must also explain the underlying rationale, opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  The AOJ must review the examination report.  If any opinion rendered is not supported by an adequate rationale, the AOJ must return the report to the examiner.  

4.  After the above actions are completed in compliance with the terms of the remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims should be returned to the Board for further consideration.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



